Citation Nr: 9919733	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  99-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The appellant was honorably discharged in July 1992 with over 
twenty years of active duty service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant filed an new claim during the pendency of this 
appeal, specifically, he filed a claim in February 1999 
through his representative requesting consideration of 
whether there was clear and unmistakable error in the RO's 
April 1993 rating decision.  The RO adjudicated the claim by 
supplemental statement of the case in March 1999, but to 
date, he has not initiated an appeal regarding the issue.  
Hence, no further action is required by the Board to address 
this claim at this time.


FINDINGS OF FACT

1.  In a rating decision in April 1993, the RO denied service 
connection for hypertension and a gastrointestinal disorder.  
The appellant was notified of this decision and of his appeal 
rights, but he did not file an appeal within the time allowed 
by law and regulations.

2.  Evidence submitted by the appellant since the April 1993 
rating decision is relevant and probative of the issue of 
whether he is entitled to service connection for hypertension 
and a gastrointestinal disorder.

3.  Service department clinical/treatment reports reflect 
treatment for complaints of stomach distress.  He was 
diagnosed with gastritis and took over-the-counter antacids 
for these complaints. 

4.  Private medical records dated in the post service period 
reflect that the appellant was diagnosed with 
gastroesophageal reflux disease in August 1997, at which time 
it was noted that he had a long history of related complaints 
(chronic dyspepsia and heartburn).


CONCLUSIONS OF LAW

1.  The April 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

2.  New and material evidence has been submitted to reopen 
claims of entitlement to service connection for hypertension 
and a gastrointestinal disorder, and these claims are 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), (c) (1998).

3.  A gastrointestinal disability manifested by reflux 
disease was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303(b), (d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

A decision of a duly-constituted rating agency is final and 
binding as to all field offices of VA as to written 
conclusions based on evidence on file at the time the 
claimant is notified of the decision.  38 C.F.R. § 3.104(a) 
(1998).  Such a decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority.  Id.  A claimant has one year from the date of 
notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if no NOD is filed 
within that time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1998).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the United States Court of Appeals for 
Veterans Claims (the Court) impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different benefits scheme.  
The impact of the Hodge decision is significant as the long-
standing test adopted by the Court in Colvin and related 
cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 (1993), 
Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans v. Brown, 
9 Vet. App. 273 (1996), for adjudication of new and material 
evidence cases has been determined to be invalid.  
Specifically, the Federal Circuit has overruled Colvin to the 
extent that, in order for newly submitted evidence to be 
considered material, "there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
case.

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Pursuant to the holding in Hodge, the legal hurdle that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case has been declared invalid.  Thus, the 
standard that remains valid, as cited above, 38 C.F.R. 
§ 3.156(a), requires that in order for the new evidence to be 
material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

With the above-cited facts for consideration, the Board will 
reopen the claim of service connection for hypertension.  
When read together with the appellant's contentions on 
appeal, the Board concludes that the new evidence submitted 
or associated with the record since the April 1993 rating 
decision, in particular, the Jackson Medical Clinic records 
dated in 1997 that reflect that the appellant currently 
suffers from a condition diagnosed as hypertension, is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  The claim was 
previously denied by the RO in April 1993 essentially on the 
grounds that he did not have a diagnosis of hypertension 
shown in service or on a VA compensation general medical 
examination conducted in September 1992, only a few months 
after service discharge.  Presently, by the aforementioned 
private medical records of 1997, he has such a diagnosis and 
given the multiple elevated blood pressure readings taken in 
service, raises the possibility of service incurrence.  
Accordingly, this evidence is found to be material to the 
issue on appeal.

In view of the foregoing, the evidence cited above permits 
the claim to be reopened.  However, in light of the fact that 
the RO has not had the opportunity to adjudicate the 
underlying claim on the merits and additional development is 
indicated, this issue will be remanded to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for a Gastrointestinal Disorder

The appellant is seeking service connection for a 
gastrointestinal disability, which is currently diagnosed as 
gastroesophageal reflux disease.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The appellant served on active duty for over twenty years, 
from July 1971 to July 1992.  Clinical records from the 
appellant's service indicated that he was seen on multiple 
occasions for gastrointestinal complaints for which he was 
diagnosed with gastritis and took over-the-counter antacids.  
Private medical records which post date service reflect that 
he was diagnosed with gastroesophageal reflux disease in 
August 1997 based on following clinical history and 
presentation:

[The appellant] is a 45 year old male who 
has had some very mild chronic dyspepsia 
and heartburn for years for which he has 
taken antacids, but in the last few 
months, about two months now, he has had 
fairly significant dysphagia and 
regurgitation.  He has had not 
hematemesis but he gets hypersalivation, 
his esophagus gets obstructed.  He has 
had trouble with both liquids and solids.  
Takes Rolaids and Alka-Seltzer after 
every meal and took a few doses of Axid 
AR but that didn't really help that much.  
His heartburn has maybe not been quite as 
severe lately but is still there.

The Board initially notes that it finds the evidence 
submitted in connection with the claim is sufficient new and 
material to justify reopening and that based on this 
evidence, the claim is also well grounded.  See 38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).

The Board has carefully weighed all of the available evidence 
of record.  Taken as a whole, the medical evidence supports a 
conclusion that a chronic stomach disability manifested by 
reflux disease had its onset during the appellant's period of 
military service.  There is simply no objective evidence of 
record which provides an alternative etiology for his current 
condition, which as noted above, reflects a long history of 
dyspepsia and heartburn complaints that clearly had their 
onset in service.  While service clinical records do not 
confirm a definite diagnosis, the Board finds that these 
records, combined with the appellant's account of his service 
experiences and the medical history noted on the August 1997 
private medical records provides a reasonable basis to 
believe that his contentions are credible and therefore, 
probative as to the issue on appeal.

The record does not document a chronic disability of the 
stomach in service, as denoted by the negative findings of 
such on the separation examination.  Nor is there evidence of 
continuity of treatment of related symptomatology in the 
years immediately after service, as denoted by available 
post-service medical records.  However, the Board finds that 
the stomach complaints treated on multiple occasions in 
service, which have evidently remained chronic henceforth, 
supports a finding that the appellant still has a chronic 
disability of his stomach which has been diagnosed as 
gastroesophageal reflux disease.  In view thereof, it cannot 
be said that the medical history noted on the August 1997 
private medical report was based on an inaccurate evidentiary 
record.  Cf. Swann v. Brown, 5 Vet. App. 229 (1993) (medical 
opinion based solely or in large measure on a veteran's 
reported medical history will not be probative to disposition 
of claim if the objective evidence does not corroborate the 
reported medical history or if a preponderance of the 
evidence is otherwise against the claim).  Hence, the Board 
concludes that the service medical records, which indicated 
many visits to the dispensary due to gastritis-type 
complaints, and the current medical diagnosis of a chronic 
reflux disability based on a long history of the same 
complaints he had in service, provide a reasonable basis to 
place the relevant evidence in equipoise, supporting a grant 
of service connection.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1997); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

To the extent of the finding that evidence submitted since 
the April 1993 rating decision constitutes new and material 
evidence sufficient to reopen the appellant's claim for 
service connection for hypertension, the appeal is granted.

Service connection for a gastrointestinal disability, 
presently diagnosed as gastroesophageal reflux disease, is 
granted.


REMAND

The present state of the medical evidence of record requires 
further development.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (Board must point to a medical basis other 
than its own unsubstantiated opinion in support of the 
decision).  Therefore, a VA examination should be schedule 
for the purpose of addressing the medical relationship 
between the recently diagnosed hypertension disorder and the 
elevated blood pressure readings noted in service, based on a 
complete review of all the evidence of record in addition to 
clinical findings found present on examination.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248 (1992).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should determine whether the 
appellant has had any additional VA or 
private medical treatment since 1997 for 
his hypertension disorder.  Efforts to 
obtain any records of treatment should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  Upon completion of the evidentiary 
development, the RO should schedule the 
appellant for a VA examination.  All 
necessary tests and studies should be 
conducted.  In conjunction with a 
thorough review of the evidence in the 
claims folder, including the service 
medical records, and with the findings 
noted on the examination, the VA examiner 
should render an opinion addressing the 
medical relationship between the 
hypertension disorder currently diagnosed 
and the multiple elevated blood pressure 
readings noted in service.  Detailed 
reasons and bases for all diagnoses and 
opinions reached should be provided.  The 
report of examination, including the 
reports of all completed tests or special 
studies, should thereafter be associated 
with the appellant's claims folder.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report, this should be 
noted in the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination/medical 
opinion reports to ensure that they are 
in compliance with the directives of this 
REMAND.  The RO should specifically 
review these reports to determine if they 
meet the requirements specified above.  
If a report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998).  Remand instructions 
of the Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Upon completion of the above, the RO 
should adjudicate the issue of 
entitlement to service connection for 
hypertension on a de novo basis, i.e., 
with consideration given to all of the 
evidence of record, including any 
evidence associated with the file while 
this case is in remand status.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
attorney should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

